 

Exhibit 10.3
 

TRADEMARK ASSIGNMENT AGREEMENT
 
This TRADEMARK ASSIGNMENT AGREEMENT (this “Trademark Assignment Agreement”) is
made as of December 14, 2017 by and between QuantRx Biomedical Corporation, a
Nevada corporation (“Assignor”), and Preprogen LLC, a Delaware limited liability
company (“Assignee”).
 
WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement, dated as of December 14, 2017 (as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Asset Purchase Agreement”), by and between Assignee, on the one hand, and
Assignor, on the other. All capitalized terms used and not defined herein shall
have the meanings ascribed to them in the Asset Purchase Agreement.
 
WHEREAS, Assignor is the owner of all right, title and interest in and to the
trademarks listed on Exhibit A attached hereto (the “Trademarks”), together with
the goodwill of the Business connected with and symbolized by the Trademarks.
 
WHEREAS, pursuant to the Asset Purchase Agreement, Assignee desires to acquire
all of Assignor’s right, title and interest in and to the Trademarks, together
with the goodwill of the Business connected with and symbolized by the
Trademarks.
 
NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.           Assignor hereby sells, assigns, transfers, conveys and delivers to
Assignee, its successors and assigns, all of its right, title and interest in
and to the Trademarks in the United States and all jurisdictions outside the
United States, together with the goodwill of the Business connected with and
symbolized by the Trademarks (including, without limitation, the right to renew
any registrations included in the Trademarks, the right to apply for trademark
registrations within or outside the United States based in whole or in part upon
the Trademarks, the right to bring an action for any and all past infringements
of the rights being assigned and the right to collect and retain any proceeds
therefrom, and any priority right that may arise from the Trademarks), the same
to be held and enjoyed by Assignee as fully and entirely as said interest could
have been held and enjoyed by Assignor had this sale, assignment, transfer
conveyance and deliverance not been made.
 
2.           At and from time to time following the Closing, Assignor shall take
such actions as required by Section 6.1 of the Asset Purchase Agreement in
regard to this Trademark Assignment Agreement.
 
3.           This Trademark Assignment Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement. Each counterpart may be delivered by
facsimile transmission or electronic transmission in portable document format,
which transmission shall be deemed to be delivery of an originally executed
document.
 
4.           This Trademark Assignment Agreement shall be governed, including as
to validity, interpretation and effect, by, and construed in accordance with,
the internal Laws of the State of Delaware applicable to agreements made and
fully performed within the State of Delaware.
 
[Remainder of page left blank intentionally. Signature page follows.]
 
 
 
-1-

 
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed as of the date first above written.
 
 
 
 ASSIGNOR:
 
 
 
 QUANTRX BIOMEDICAL CORPORATION
 
 
 
 By: /s/ Shalom Z. Hirschman
 
 Name: Shalom Z. Hirschman

 
 Title: Chief Executive Officer

 
 
 
 
 
 ASSIGNEE:
 
 
 
 PREPROGEN LLC
 
 By: /s/ Mayer Goldberger
 
 Name: Mayer Goldberger
 
 Title: Founder

 
 

 
 


[Signature Page to Trademark Assignment Agreement]
 
 
-2-

 
Exhibit A
 
Trademarks
 
 
Registered Marks
 
Mark
Goods / Services
Application Serial Number
Registration Number
Applicant
Registration Date
PADKIT
Class 10
75/654,164
2,380,818
QUANTRX BIOMEDICAL CORPORATION
8/29/2000
PADKIT
Class 10
75/260,875
2,251,770
QUANTRX BIOMEDICAL CORPORATION
6/8/1999

 
 
 
 
-3-
